



AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER is made as of the  18th day of July, 2008


AMONG:


BONANZA OIL & GAS, INC., a corporation formed pursuant to the laws of the State
of Nevada and having an office for business located at 3000 Richmond Avenue,
Suite 400, Houston, Texas  77098


 
(“Bonanza”)




AND:

BORLAND GOOD NORTH, INC., a body corporate formed pursuant to the laws of the
State of Nevada and a wholly owned subsidiary of Bonanza


(the "Acquirer")


AND:


BLACK PEARL ENERGY, INC., a body corporate formed pursuant to the laws of the
State of Nevada and having an office for business located at 619 West Texas
Avenue, Suite 126, Midland, Texas 79701


("Black Pearl")


AND:


The shareholders of Black Pearl as set forth on Exhibit A


(collectively the “Black Pearl Shareholders”)




 
WHEREAS:



A.              Black Pearl is a Nevada corporation engaged in the business of
acquiring and developing oil and gas properties;


B.              The Black Pearl Shareholders own 9,700,000 Black Pearl Shares,
which constitute 55.23% of the presently issued and outstanding Black Pearl
Shares;


C.              Bonanza is a reporting company whose common stock is quoted on
the OTC Bulletin Board under the symbol BGOI engaged in the business of
acquiring and developing oil and gas properties;


D.              The respective Boards of Directors of Bonanza, Black Pearl and
the Acquirer deem it advisable and in the best interests of Bonanza, Black Pearl
and the Acquirer that Black Pearl merge with and into the Acquirer (the
"Merger") pursuant to this Agreement and the Certificate of Merger, and the
applicable provisions of the laws of the State of Nevada; and
 
 
1

--------------------------------------------------------------------------------

 
 
E.           It is intended that the Merger shall qualify for United States
federal income tax purposes as a reorganization within the meaning of Section
368 of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1 In this Agreement the following terms will have the following meanings:


(a)  
“Acquisition Shares” means the 7,024,667 Bonanza Common Shares to be issued to
the shareholders of Black Pearl at Closing pursuant to the terms of the Merger;



(b)  
“Agreement” means this agreement and plan of merger among Bonanza, the Acquirer,
Black Pearl, and the Black Pearl Shareholders;



(c)  
“Black Pearl Accounts Payable and Liabilities” means all accounts payable and
liabilities of Black Pearl, due and owing or otherwise constituting a binding
obligation of Black Pearl as set forth in the Black Pearl Financial Statements;



(d)  
“Black Pearl Accounts Receivable” means all accounts receivable and other debts
owing to Black Pearl, as of March 31, 2008 as set forth in the Black Pearl
Financial Statements;



(e)  
“Black Pearl Assets“ means the undertaking and all the property and assets of
the Black Pearl Business of every kind and description wheresoever situated
including, without limitation, Black Pearl Equipment, Black Pearl Inventory,
Black Pearl Material Contracts, Black Pearl Accounts Receivable, Black Pearl
Cash, Black Pearl Intangible Assets and Black Pearl Goodwill, and all credit
cards, charge cards and banking cards issued to Black Pearl;



(f)  
“Black Pearl Bank Accounts” means all of the bank accounts, lock boxes and
safety deposit boxes of Black Pearl or relating to the Black Pearl Business a
list which has previously been provided to Bonanza;



(g)  
“Black Pearl Business” means all aspects of the business conducted by Black
Pearl;



(h)  
“Black Pearl Cash” means all cash on hand or on deposit to the credit of Black
Pearl on the Closing Date;



(i)  
“Black Pearl Debt to Related Parties” means the debts owed by Black Pearl and
its subsidiaries to the Black Pearl Shareholders or to any family member
thereof, or to any affiliate, director or officer of Black Pearl or the Black
Pearl Shareholders as described in the Black Pearl Financial Statements;



(j)  
“Black Pearl Equipment” means all machinery, equipment, furniture, and
furnishings used in the Black Pearl Business as set forth in the Black Pearl
Financial Statements;

 
 
2

--------------------------------------------------------------------------------

 
 
(k)  
“Black Pearl Financial Statements” means collectively, the audited consolidated
financial statements of Black Pearl for the period from inception (January 28,
2008) through March 31, 2008 together with the unqualified auditors' reports
thereon, a true copy of which is attached as Schedule “B” hereto;



(l)  
“Black Pearl Goodwill” means the goodwill of the Black Pearl Business together
with the exclusive right of Bonanza to represent itself as carrying on the Black
Pearl Business in succession of Black Pearl subject to the terms hereof, and the
right to use any words indicating that the Black Pearl Business is so carried on
including the right to use the name "Black Pearl” or “Black Pearl Energy" or any
variation thereof as part of the name of or in connection with the Black Pearl
Business or any part thereof carried on or to be carried on by Black Pearl, the
right to all corporate, operating and trade names associated with the Black
Pearl Business, or any variations of such names as part of or in connection with
the Black Pearl Business, all telephone listings and telephone advertising
contracts, all lists of customers, books and records and other information
relating to the Black Pearl Business, all necessary licenses and authorizations
and any other rights used in connection with the Black Pearl Business;



(m)  
“Black Pearl Insurance Policies” means the public liability insurance and
insurance against loss or damage to Black Pearl Assets and the Black Pearl
Business, which have been previously provided to Bonanza;



(n)  
“Black Pearl Intangible Assets” means all of the intangible assets of Black
Pearl, including, without limitation, Black Pearl Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
Black Pearl and its subsidiaries as set forth in the Black Pearl Financial
Statements;



(o)  
“Black Pearl Inventory” means all inventory and supplies of the Black Pearl
Business as of March 31, 2008 as set forth in the Black Pearl Financial
Statements;



(p)  
“Black Pearl Material Contracts” means the burden and benefit of and the right,
title and interest of Black Pearl in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which Black
Pearl is entitled in connection with the Black Pearl Business whereunder Black
Pearl is obligated to pay or entitled to receive the sum of $20,000 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice, and those
contracts described in the Black Pearl Financial Statements; and



(q)  
“Black Pearl Shares” means all of the issued and outstanding shares of Black
Pearl's equity stock.



(r)  
“Bonanza Accounts Payable and Liabilities” means all accounts payable and
liabilities of Bonanza, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of Bonanza and its subsidiaries as in the
Bonanza Financial Statements;

 
 
3

--------------------------------------------------------------------------------

 
 
(s)  
“Bonanza Accounts Receivable” means all accounts receivable and other debts
owing to Bonanza, on a consolidated basis, as of March 31, 2008 as set forth in
the Bonanza Financial Statements;



(t)  
“Bonanza Assets” means the undertaking and all the property and assets of the
Bonanza Business of every kind and description wheresoever situated including,
without limitation, Bonanza Equipment, Bonanza Inventory, Bonanza Material
Contracts, Bonanza Accounts Receivable, Bonanza Cash, Bonanza Intangible Assets
and Bonanza Goodwill, and all credit cards, charge cards and banking cards
issued to Bonanza;



(u)  
“Bonanza Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of Bonanza and its subsidiaries or relating to the Bonanza
Business as set forth in the Bonanza Financial Statements;



(v)  
“Bonanza Business” means all aspects of any business conducted by Bonanza and
its subsidiaries;



(w)  
“Bonanza Cash” means all cash on hand or on deposit to the credit of BONANZA and
its subsidiaries on the Closing Date;



(x)  
“Bonanza Common Shares” means the shares of common stock in the capital of
Bonanza;



(y)  
“Bonanza Equipment” means all machinery, equipment, furniture, and furnishings
used in the Bonanza Business, including, without limitation, the items more
particularly described in the Bonanza Financial Statements;



(z)  
“Bonanza Financial Statements” means the financial statements contained
within  Bonanza’s Form 10-Q for the quarter ended March 31, 2008 as filed with
the Securities and Exchange Commission on May 15, 2008,  a copy of which is
attached hereto as Schedule “A”;



(aa)  
“Bonanza Goodwill” means the goodwill of the Bonanza Business including the
right to all corporate, operating and trade names associated with the Bonanza
Business, or any variations of such names as part of or in connection with the
Bonanza Business, all books and records and other information relating to the
Bonanza Business, all necessary licenses and authorizations and any other rights
used in connection with the Bonanza Business;



(bb)  
“Bonanza Insurance Policies” means the public liability insurance and insurance
against loss or damage to the Bonanza Assets and the Bonanza Business as
previously provided by Bonanza to Black Pearl;



(cc)  
“Bonanza Intangible Assets" means all of the intangible assets of Bonanza and
its subsidiaries, including, without limitation, Bonanza Goodwill, all
trademarks, logos, copyrights, designs, and other intellectual and industrial
property of Bonanza and its subsidiaries;



(dd)  
“Bonanza Inventory” means all inventory and supplies of the Bonanza  Business as
of March 31, 2008, as set forth in as contained in the Bonanza Financial
Statements;

 
 
4

--------------------------------------------------------------------------------

 
 
(ee)  
“Bonanza Material Contracts” means the burden and benefit of and the right,
title and interest of Bonanza and its subsidiaries in, to and under all trade
and non-trade contracts, engagements or commitments, whether written or oral, to
which Bonanza or its subsidiaries are entitled whereunder Bonanza or its
subsidiaries are obligated to pay or entitled to receive the sum of $150,000 or
more including, without limitation, any pension plans, profit sharing plans,
bonus plans, loan agreements, security agreements, indemnities and guarantees,
any agreements with employees, lessees, licensees, managers, accountants,
suppliers, agents, distributors, officers, directors, attorneys or others which
cannot be terminated without liability on not more than one month's notice, and
those contracts described  in the Bonanza Financial Statements;



(ff)  
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;



(gg)  
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;



(hh)  
“Effective Time” means the date of the filing of an appropriate Certificate of
Merger in the form required by the State of Nevada, which certificate shall
provide that the Merger shall become effective upon such filing;



(ii)  
“Merger” means the merger, at the Effective Time, of Black Pearl and the
Acquirer pursuant to this Agreement and Plan of Merger;



(jj)  
“Merger Consideration” means the Acquisition Shares;



(kk)  
“Place of Closing” means the Law Offices of Stephen M. Fleming PLLC, or such
other place as Bonanza and Black Pearl may mutually agree upon;



(ll)  
“State Corporation Law” means the general corporation law of the State of
Nevada; and



(mm)  
“Surviving Company” means the Acquirer following the merger with Black Pearl.



Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2           The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.


Section References and Schedules


1.3           Any reference to a particular “Article”, “section”, “paragraph”,
“clause” or other subdivision is to the particular Article, section, clause or
other subdivision of this Agreement and any reference to a Schedule by letter
will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement.  The Schedules to this Agreement are as follows:
 
Information concerning Bonanza
 
 
5

--------------------------------------------------------------------------------

 
 
Schedule “A”
Bonanza’s Form 10-Q as filed with the Securities and Exchange Commission on May
15, 2008, a copy of which is attached hereto as Schedule “A”



Information concerning Black Pearl


Schedule “B”
Audited Financial Statements of Black Pearl as of March 31, 2008





Severability of Clauses


1.4              If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


ARTICLE 2
THE MERGER


The Merger


2.1              At Closing, Black Pearl shall be merged with and into the
Acquirer pursuant to this Agreement and Plan of Merger and the separate
corporate existence of Black Pearl shall cease and the Acquirer, as it exists
from and after the Closing, shall be the Surviving Company.


Effect of the Merger


2.2              The Merger shall have the effect provided therefor by the State
Corporation Law. Without limiting the generality of the foregoing, and subject
thereto, at Closing (i) all the rights, privileges, immunities, powers and
franchises, of a public as well as of a private nature, and all property, real,
personal and mixed, and all debts due on whatever account, including without
limitation subscriptions to shares, and all other causes in action, and all and
every other interest of or belonging to or due to Black Pearl or the Acquirer,
as a group, subject to the terms hereof, shall be taken and deemed to be
transferred to, and vested in, the Surviving Company without further act or
deed; and all property, rights and privileges, immunities, powers and franchises
and all and every other interest shall be thereafter as effectually the property
of the Surviving Company, as they were of Black Pearl and the Acquirer, as a
group, and (ii) all debts, liabilities, duties and obligations of Black Pearl
and the Acquirer, as a group, subject to the terms hereof, shall become the
debts, liabilities and duties of the Surviving Company and the Surviving Company
shall thenceforth be responsible and liable for all debts, liabilities, duties
and obligations of Black Pearl and the Acquirer, as a group, and neither the
rights of creditors nor any liens upon the property of Black Pearl or the
Acquirer, as a group, shall be impaired by the Merger, and may be enforced
against the Surviving Company.


Certificate of Incorporation; Bylaws; Directors and Officers


2.3              The Certificate of Incorporation of the Surviving Company from
and after the Closing shall be the Certificate of Incorporation of the Acquirer
until thereafter amended in accordance with the provisions therein and as
provided by the applicable provisions of the State Corporation Law.  The Bylaws
of the Surviving Company from and after the Closing shall be the Bylaws of the
Acquirer as in effect immediately prior to the Closing, continuing until
thereafter amended in accordance with their terms, the Certificate of
Incorporation of the Surviving Company and as provided by the State Corporation
Law.  The Directors of the Acquirer at the Effective Time shall continue to be
the Directors of the Acquirer.
 
 
6

--------------------------------------------------------------------------------

 
 
Conversion of Securities


2.4              At the Effective Time, by virtue of the Merger and without any
action on the part of the Acquirer, Black Pearl or the Black Pearl Shareholders
or any other shareholder of Black Pearl, the shares of capital stock of each of
Black Pearl and the Acquirer shall be converted as follows:


(a)  
Capital Stock of the Acquirer. Each issued and outstanding share of the
Acquirer's capital stock shall continue to be issued and outstanding.  Each
stock certificate of the Acquirer evidencing ownership of any such shares shall
continue to evidence ownership of such shares of capital stock of the Acquirer.



(b)  
Conversion of Black Pearl Shares. Each Black Pearl Share that is issued and
outstanding at the Effective Time shall automatically be cancelled and
extinguished and converted, without any action on the part of the holder
thereof, into the right to receive at the time and in the amounts described in
this Agreement an amount of Bonanza Common Shares equal to 7,024,667 divided by
the number of Black Pearl Shares outstanding immediately prior to Closing. All
such Black Pearl Shares, when so converted, shall no longer be outstanding and
shall automatically be cancelled and retired and shall cease to exist, and each
holder of a certificate representing any such shares shall cease to have any
rights with respect thereto, except the right to receive the Acquisition Shares
paid in consideration therefor upon the surrender of such certificate in
accordance with this Agreement.



Adherence with Applicable Securities Laws


2.5           The Black Pearl Shareholders agrees that they are acquiring a pro
rata amount of the Acquisition Shares for investment purposes and will not
offer, sell or otherwise transfer, pledge or hypothecate any of the Acquisition
Shares issued to them (other than pursuant to an effective Registration
Statement under the Securities Act of 1933, as amended) directly or indirectly
unless:


(a)  
the sale is to Bonanza;



(b)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933,as amended, provided by Rule 144 thereunder; or



(c)  
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to Bonanza an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
Bonanza.



The Black Pearl Shareholders acknowledge that the certificates representing the
Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF BONANZA


Representations and Warranties


3.1              Bonanza represents and warrants in all material respects to
Black Pearl, with the intent that Black Pearl will rely thereon in entering into
this Agreement and in approving and completing the transactions contemplated
hereby, that:


Bonanza - Corporate Status and Capacity


(a)  
Incorporation. Bonanza is a corporation duly incorporated and validly subsisting
under the laws of the State of Nevada, and is in good standing with the office
of the Secretary of State for the State of Nevada;



(b)  
Carrying on Business. Bonanza is engaged in the business of acquiring and
developing oil and gas properties and is duly authorized to carry on such
business in Texas.  The nature of the Bonanza Business does not require Bonanza
to register or otherwise be qualified to carry on business in any other
jurisdictions;



(c)  
Corporate Capacity. Bonanza has the corporate power, capacity and authority to
own the Bonanza Assets and to enter into and complete this Agreement;



(d)  
Reporting Status; Listing. Bonanza is required to file current reports with the
Securities and Exchange Commission pursuant to section 12(g) of the Securities
Exchange Act of 1934, the Bonanza Common Shares are quoted on the OTC Bulletin
Board, and all reports required to be filed by Bonanza with the Securities and
Exchange Commission have been timely filed;



Acquirer - Corporate Status and Capacity


(e)  
Incorporation. The Acquirer is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada, and is in good standing with
the office of the Secretary of State for the State of Nevada;



(f)  
Corporate Capacity. The Acquirer has the corporate power, capacity and authority
to enter into and complete this Agreement;



 
Bonanza - Capitalization



(g)  
Authorized Capital. The authorized capital of Bonanza consists of 60,000,000
Bonanza Common Shares, $0.001 par value, of which 30,317,986 Bonanza Common
Shares are presently issued and outstanding;



(h)  
No Option. Except as set forth in its reports as filed with the Securities and
Exchange Commission (the “34 Act Reports”), no person, firm or corporation has
any agreement or option or any right capable of becoming an agreement or option
for the acquisition of Bonanza Common Shares or for the purchase, subscription
or issuance of any of the unissued shares in the capital of Bonanza;



(i)  
Capacity. Bonanza has the full right, power and authority to enter into this
Agreement on the terms and conditions contained herein;

 
 
8

--------------------------------------------------------------------------------

 
 
Acquirer Capitalization


(j)  
Authorized Capital. The authorized capital of the Acquirer consists of 200
shares of common stock, $0.0001 par value, of which one share of common stock is
presently issued and outstanding;



(k)  
No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;



(l)  
Capacity. The Acquirer has the full right, power and authority to enter into
this Agreement on the terms and conditions contained herein;



 
Bonanza - Records and Financial Statements



(m)  
Charter Documents. The charter documents of Bonanza and the Acquirer have not
been altered since the incorporation of each, respectively, except as filed in
the record books of Bonanza or the Acquirer, as the case may be;



(n)  
Corporate Minute Books. The corporate minute books of Bonanza and its
subsidiaries are complete and each of the minutes contained therein accurately
reflect the actions that were taken at a duly called and held meeting or by
consent without a meeting. All actions by Bonanza and its subsidiaries which
required director or shareholder approval are reflected on the corporate minute
books of Bonanza and its subsidiaries. Bonanza and its subsidiaries are not in
violation or breach of, or in default with respect to, any term of their
respective Certificates of Incorporation (or other charter documents) or
by-laws.



(o)  
Bonanza Financial Statements. The Bonanza Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of Bonanza, on a consolidated basis, as of the
respective dates thereof, and the sales and earnings of the Bonanza Business
during the periods covered thereby, in all material respects and have been
prepared in substantial accordance with generally accepted accounting principles
consistently applied;



(p)  
Bonanza Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Bonanza or its subsidiaries which are not disclosed
in the Bonanza Financial Statements except those incurred in the ordinary course
of business since the date of the Bonanza Financial Statements, and neither
Bonanza nor its subsidiaries have guaranteed or agreed to guarantee any debt,
liability or other obligation of any person, firm or corporation. Without
limiting the generality of the foregoing, all accounts payable and liabilities
of Bonanza and its subsidiaries as of March 31, 2008 are set forth in the
Bonanza Financial Statements;



(q)  
Bonanza Accounts Receivable. All the Bonanza Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of Bonanza, any claim by the obligor for set-off or
counterclaim;



(r)  
No Debt to Related Parties. Except as set forth in the Bonanza Financial
Statements, neither Bonanza nor its subsidiaries are, and on Closing will not
be, materially indebted to any affiliate, director or officer of Bonanza except
accounts payable on account of bona fide business transactions of Bonanza
incurred in normal course of the Bonanza Business, including employment
agreements, none of which are more than 30 days in arrears;

 
 
9

--------------------------------------------------------------------------------

 
 
(s)  
No Related Party Debt to Bonanza. No director or officer or affiliate of Bonanza
is now indebted to or under any financial obligation to Bonanza or its
subsidiaries on any account whatsoever, except for advances on account of travel
and other expenses not exceeding $5,000 in total;



(t)  
No Dividends. No dividends or other distributions on any shares in the capital
of Bonanza have been made, declared or authorized since the date of Bonanza
Financial Statements;



(u)  
No Payments. No payments of any kind have been made or authorized since the date
of the Bonanza Financial Statements to or on behalf of officers, directors,
shareholders or employees of Bonanza or its subsidiaries or under any management
agreements with Bonanza or its subsidiaries, except payments made in the
ordinary course of business and at the regular rates of salary or other
remuneration payable to them;



(v)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Bonanza or its
subsidiaries;



(w)  
No Adverse Events. Except as set forth on the 34 Act Reports, since the date of
the Bonanza Financial Statements



(i)  
there has not been any material adverse change in the financial position or
condition of Bonanza, its subsidiaries, its liabilities or the Bonanza Assets or
any damage, loss or other change in circumstances materially affecting Bonanza,
the Bonanza Business or the Bonanza Assets or Bonanza’ right to carry on the
Bonanza Business, other than changes in the ordinary course of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Bonanza, its
subsidiaries, the Bonanza Business or the Bonanza Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by Bonanza to any of Bonanza’ officers, employees or agents or
any bonus, payment or arrangement made to or with any of them,



(iv)  
the Bonanza Business has been and continues to be carried on in the ordinary
course,



(v)  
Bonanza has not waived or surrendered any right of material value,



(vi)  
Neither Bonanza nor its subsidiaries have discharged or satisfied or paid any
lien or encumbrance or obligation or liability other than current liabilities in
the ordinary course of business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.

 
 
10

--------------------------------------------------------------------------------

 
 
Bonanza - Income Tax Matters


(x)  
Tax Returns. All tax returns and reports of Bonanza and its subsidiaries
required by law to be filed have been filed and are true, complete and correct,
and any taxes payable in accordance with any return filed by Bonanza and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;



(y)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Bonanza or its subsidiaries.  Bonanza is
not aware of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns;



Bonanza - Applicable Laws and Legal Matters


(z)  
Licenses. Bonanza and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the Bonanza Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the Bonanza
Business;



(aa)  
Applicable Laws. Neither Bonanza nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the Bonanza Business,
and to Bonanza’s knowledge, neither Bonanza nor its subsidiaries are in breach
of any laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the Bonanza
Business;



(bb)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Bonanza, its subsidiaries, the Bonanza Business, or any of the
Bonanza Assets nor does Bonanza have any knowledge of any deliberate act or
omission of Bonanza or its subsidiaries that would form any material basis for
any such action or proceeding;



(cc)  
No Bankruptcy. Neither Bonanza nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against
Bonanza or its subsidiaries and no order has been made or a resolution passed
for the winding-up, dissolution or liquidation of Bonanza or its subsidiaries;



(dd)  
Labor Matters. Neither Bonanza nor its subsidiaries are party to any collective
agreement relating to the Bonanza Business with any labor union or other
association of employees and no part of the Bonanza Business has been certified
as a unit appropriate for collective bargaining or, to the knowledge of Bonanza,
has made any attempt in that regard;



(ee)  
Finder's Fees. Neither Bonanza nor its subsidiaries are party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;

 
 
11

--------------------------------------------------------------------------------

 
 
Execution and Performance of Agreement


(ff)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Bonanza and
the Acquirer;



(gg)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)  
violate the charter documents of Bonanza or the Acquirer or result in any breach
of, or default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Bonanza or its subsidiaries are party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, the Bonanza Material Contracts, or any right or rights
enjoyed by Bonanza or its subsidiaries,



(iii)  
result in any alteration of Bonanza’s or its subsidiaries’ obligations under any
agreement to which Bonanza or its subsidiaries are party including, without
limitation, the Bonanza Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Bonanza
Assets,



(v)  
result in the imposition of any tax liability to Bonanza or its subsidiaries
relating to the Bonanza Assets, or



(vi)  
violate any court order or decree to which either Bonanza or its subsidiaries
are subject;



The Bonanza Assets - Ownership and Condition


(hh)  
Business Assets. The Bonanza Assets comprise all of the property and assets of
the Bonanza Business, and no other person, firm or corporation owns any assets
used by Bonanza or its subsidiaries in operating the Bonanza Business, whether
under a lease, rental agreement or other arrangement, other than as disclosed in
Schedules “A” hereto;



(ii)  
Title. Bonanza or its subsidiaries are the legal and beneficial owner of the
Bonanza Assets, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever, save and except as
disclosed in the Bonanza Financial Statements;



(jj)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Bonanza Assets;



(kk)  
No Default. There has not been any default in any material obligation of Bonanza
or any other party to be performed under any of the Bonanza Material Contracts,
each of which is in good standing and in full force and effect and unamended
(except as disclosed in Schedule “I” hereto), and Bonanza is not aware of any
default in the obligations of any other party to any of the Bonanza Material
Contracts;

 
 
12

--------------------------------------------------------------------------------

 
 
Bonanza Assets - Bonanza Equipment


(ll)  
Bonanza Equipment. The Bonanza Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;





Bonanza - Acquisition Shares


(mm)  
Acquisition Shares. The Acquisition Shares when delivered to the holders of
Black Pearl Shares pursuant to the Merger shall be validly issued and
outstanding as fully paid and non-assessable shares and the Acquisition Shares
shall be transferable upon the books of Bonanza, in all cases subject to the
provisions and restrictions of all applicable securities laws.



Non-Merger and Survival


3.2           The representations and warranties of Bonanza contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Black Pearl or the
Black Pearl Shareholders, the representations and warranties of Bonanza shall
survive the Closing.


Indemnity


3.3           Bonanza agrees to indemnify and save harmless Black Pearl and the
Black Pearl Shareholders from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of Bonanza to defend any such claim), resulting from the breach by it
of any representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Bonanza to Black Pearl or the Black Pearl
Shareholders hereunder.




ARTICLE 4
COVENANTS OF BONANZA


Covenants


4.1              Bonanza covenants and agrees with Black Pearl that it will:


(a)  
Conduct of Business. Until the Closing, conduct its business diligently and in
the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;



(b)  
Preservation of Business.  Until the Closing, use its best efforts to preserve
the Bonanza Business and the Bonanza Assets and, without limitation, preserve
for Black Pearl Bonanza’s and its subsidiaries’ relationships with any third
party having business relations with them;

 
 
13

--------------------------------------------------------------------------------

 
 
(c)  
Access. Until the Closing, give Black Pearl, the Black Pearl Shareholders, and
their representatives full access to all of the properties, books, contracts,
commitments and records of Bonanza, and furnish to Black Pearl, the Black Pearl
Shareholders and their representatives all such information as they may
reasonably request;



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the Bonanza Assets notwithstanding the
change in control of Black Pearl arising from the Merger;



Authorization


4.2              Bonanza hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting Bonanza and its subsidiaries to
release any and all information in their possession respecting Bonanza and its
subsidiaries to Black Pearl. Bonanza shall promptly execute and deliver to Black
Pearl any and all consents to the release of information and specific
authorizations which Black Pearl reasonably requires to gain access to any and
all such information.


Survival


4.3              The covenants set forth in this Article shall survive the
Closing for the benefit of Black Pearl and the Black Pearl Shareholders.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE BLACK PEARL SHAREHOLDERS


Representations and Warranties


5.1              The Black Pearl Shareholders represent and warrants in all
material respects to Bonanza, with the intent that it will rely thereon in
entering into this Agreement and in approving and completing the transactions
contemplated hereby, that:


Black Pearl - Corporate Status and Capacity


(a)  
Incorporation. Black Pearl is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada, and is in good standing with
the office of the Secretary of State for the State of Nevada;



(b)  
Carrying on Business. Black Pearl carries on business primarily in the State of
Texas and does not carry on any material business activity in any other
jurisdiction. Black Pearl has an office in Midland, Texas and in no other
locations. The nature of the Black Pearl Business does not require Black Pearl
to register or otherwise be qualified to carry on business in any other
jurisdiction;



(c)  
Corporate Capacity. Black Pearl has the corporate power, capacity and authority
to own Black Pearl Assets, to carry on the Business of Black Pearl and to enter
into and complete this Agreement;



Black Pearl - Capitalization


(d)  
Authorized Capital. The authorized capital of Black Pearl consists of
250,000,000 shares of common stock, $.00001 par value per share, and 10,000,000
shares of preferred stock, $.00001 par value per share;

 
 
14

--------------------------------------------------------------------------------

 
 
(e)  
Ownership of Black Pearl Shares. The issued and outstanding share capital of
Black Pearl will on Closing consist of 17,561,667 common shares (being the Black
Pearl Shares), which shares on Closing shall be validly issued and outstanding
as fully paid and non-assessable shares. The Black Pearl Shareholders will be at
Closing the registered and beneficial owners of 9,700,000 Black Pearl Shares.
The Black Pearl Shares owned by the Black Pearl Shareholders, as well as all
other outstanding Black Pearl Shares, will on Closing be free and clear of any
and all liens, charges, pledges, encumbrances, restrictions on transfer and
adverse claims whatsoever;



(f)  
No Option. No person, firm or corporation has any agreement, option, warrant,
preemptive right or any other right capable of becoming an agreement or option
for the acquisition of Black Pearl Shares held by the Black Pearl Shareholders
or for the purchase, subscription or issuance of any of the unissued shares in
the capital of Black Pearl;



(g)  
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of Black Pearl Shares contained in the charter documents of Black
Pearl or under any agreement;



Black Pearl - Records and Financial Statements


(h)  
Charter Documents. The charter documents of Black Pearl have not been altered
since its incorporation date, except as filed in the record books of Black
Pearl;



(i)  
Corporate Minute Books. The corporate minute books of Black Pearl are complete
and each of the minutes contained therein accurately reflect the actions that
were taken at a duly called and held meeting or by consent without a meeting.
All actions by Black Pearl which required director or shareholder approval are
reflected on the corporate minute books of Black Pearl. Black Pearl is not in
violation or breach of, or in default with respect to, any term of its
Certificates of Incorporation (or other charter documents) or by-laws.



(j)  
Black Pearl Financial Statements. The Black Pearl Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Black Pearl, on consolidated basis, as of
the respective dates thereof, and the sales and earnings of the Black Pearl
Business during the periods covered thereby, in all material respects, and have
been prepared in substantial accordance with generally accepted accounting
principles consistently applied;



(k)  
Black Pearl Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Black Pearl which are not disclosed in in the Black
Pearl Financial Statements except those incurred in the ordinary course of
business since the date of the said schedule and the Black Pearl Financial
Statements, and Black Pearl has not guaranteed or agreed to guarantee any debt,
liability or other obligation of any person, firm or corporation. Without
limiting the generality of the foregoing, all accounts payable and liabilities
of Black Pearl as of March 31, 2008 are described in the Black Pearl Financial
Statements;



(l)  
Black Pearl Accounts Receivable. All Black Pearl Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of Black Pearl, any claim by the obligor for set-off or
counterclaim;

 
 
15

--------------------------------------------------------------------------------

 
 
(m)  
Black Pearl Bank Accounts. All of the Black Pearl Bank Accounts, their location,
numbers and the authorized signatories have been provided to management of
Bonanza;



(n)  
No Debt to Related Parties. Except as disclosed in the Black Pearl Financial
Statements, Black Pearl is not, and on Closing will not be, materially indebted
to the Black Pearl Shareholders nor to any family member thereof, nor to any
affiliate, director or officer of Black Pearl or the Black Pearl Shareholders
except accounts payable on account of bona fide business transactions of Black
Pearl incurred in normal course of Black Pearl Business, including employment
agreements with the Black Pearl Shareholders, none of which are more than 30
days in arrears;



(o)  
No Related Party Debt to Black Pearl. Neither the Black Pearl Shareholders nor
any director, officer or affiliate of Black Pearl are now indebted to or under
any financial obligation to Black Pearl on any account whatsoever, except for
advances on account of travel and other expenses not exceeding $5,000 in total;



(p)  
No Dividends. No dividends or other distributions on any shares in the capital
of Black Pearl have been made, declared or authorized since the date of the
Black Pearl Financial Statements;



(q)  
No Payments. No payments of any kind have been made or authorized since the date
of the Black Pearl Financial Statements to or on behalf of the Black Pearl
Shareholders or to or on behalf of officers, directors, shareholders or
employees of Black Pearl or under any management agreements with Black Pearl,
except payments made in the ordinary course of business and at the regular rates
of salary or other remuneration payable to them;



(r)  
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Black Pearl;



(s)  
No Adverse Events. Except as set forth on Schedule 5(s), since the date of the
Black Pearl Financial Statements:



(i)  
there has not been any material adverse change in the consolidated financial
position or condition of Black Pearl, its liabilities or the Black Pearl Assets
or any damage, loss or other change in circumstances materially affecting Black
Pearl, the Black Pearl Business or the Black Pearl Assets or Black Pearl’s right
to carry on the Black Pearl Business, other than changes in the ordinary course
of business,



(ii)  
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Black Pearl, the Black
Pearl Business or the Black Pearl Assets,



(iii)  
there has not been any material increase in the compensation payable or to
become payable by Black Pearl to the Black Pearl Shareholders or to any of Black
Pearl's officers, employees or agents or any bonus, payment or arrangement made
to or with any of them,



(iv)  
the Black Pearl Business has been and continues to be carried on in the ordinary
course,

 
 
16

--------------------------------------------------------------------------------

 
 
(v)  
Black Pearl has not waived or surrendered any right of material value,



(vi)  
Black Pearl has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and



(vii)  
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made;



Black Pearl - Income Tax Matters


(t)  
Tax Returns. All tax returns and reports of Black Pearl required by law to be
filed have been filed and are true, complete and correct, and any taxes payable
in accordance with any return filed by Black Pearl or in accordance with any
notice of assessment or reassessment issued by any taxing authority have been so
paid;



(u)  
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Black Pearl. Black Pearl is not aware of
any contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;



 
Black Pearl - Applicable Laws and Legal Matters



(v)  
Licenses. Black Pearl holds all licenses and permits as may be requisite for
carrying on the Black Pearl Business in the manner in which it has heretofore
been carried on, which licenses and permits have been maintained and continue to
be in good standing except where the failure to obtain or maintain such licenses
or permits would not have a material adverse effect on the Black Pearl Business;



(w)  
Applicable Laws. Black Pearl has not been charged with or received notice of
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which it is subject or which applies to it the violation of which
would have a material adverse effect on the Black Pearl Business, and, to Black
Pearl’s knowledge, Black Pearl is not in breach of any laws, ordinances,
statutes, regulations, by-laws, orders or decrees the contravention of which
would result in a material adverse impact on the Black Pearl Business;



(x)  
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Black Pearl, the Black Pearl Business, or any of the Black Pearl
Assets, nor does Black Pearl have any knowledge of any deliberate act or
omission of Black Pearl that would form any material basis for any such action
or proceeding;



(y)  
No Bankruptcy. Black Pearl has not made any voluntary assignment or proposal
under applicable laws relating to insolvency and bankruptcy and no bankruptcy
petition has been filed or presented against Black Pearl and no order has been
made or a resolution passed for the winding-up, dissolution or liquidation of
Black Pearl;

 
 
17

--------------------------------------------------------------------------------

 
 
(z)  
Labor Matters. Black Pearl is not a party to any collective agreement relating
to the Black Pearl Business with any labor union or other association of
employees and no part of the Black Pearl Business has been certified as a unit
appropriate for collective bargaining or, to the knowledge of Black Pearl, has
made any attempt in that regard and Black Pearl has no reason to believe that
any current employees will leave Black Pearl's employ as a result of this
Merger.



(aa)  
Finder's Fees. Black Pearl is not a party to any agreement which provides for
the payment of finder's fees, brokerage fees, commissions or other fees or
amounts which are or may become payable to any third party in connection with
the execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement


(bb)  
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Black Pearl;



(cc)  
No Violation or Breach. The execution and performance of this Agreement will not



(i)  
violate the charter documents of Black Pearl or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Black Pearl is a party,



(ii)  
give any person any right to terminate or cancel any agreement including,
without limitation, Black Pearl Material Contracts, or any right or rights
enjoyed by Black Pearl,



(iii)  
result in any alteration of Black Pearl's obligations under any agreement to
which Black Pearl is a party including, without limitation, the Black Pearl
Material Contracts,



(iv)  
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Black Pearl
Assets,



(v)  
result in the imposition of any tax liability to Black Pearl relating to Black
Pearl Assets or the Black Pearl Shares, or



(vi)  
violate any court order or decree to which either Black Pearl is subject;



Black Pearl Assets - Ownership and Condition


(dd)  
Business Assets. The Black Pearl Assets comprise all of the property and assets
of the Black Pearl Business, and neither the Black Pearl Shareholders nor any
other person, firm or corporation owns any assets used by Black Pearl in
operating the Black Pearl Business, whether under a lease, rental agreement or
other arrangement;



(ee)  
Title. Black Pearl is the legal and beneficial owner of the Black Pearl Assets,
free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever;

 
 
18

--------------------------------------------------------------------------------

 
 
(ff)  
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Black Pearl
Assets;



(gg)  
Black Pearl Insurance Policies. Black Pearl maintains the public liability
insurance and insurance against loss or damage to the Black Pearl Assets and the
Black Pearl Business;



(hh)  
Black Pearl Material Contracts. The Black Pearl Material Contracts set forth in
the Black Pearl Financial Statements constitute all of the material contracts of
Black Pearl;



(ii)  
No Default. There has not been any default in any material obligation of Black
Pearl or any other party to be performed under any of Black Pearl Material
Contracts, each of which is in good standing and in full force and effect and
unamended, and Black Pearl is not aware of any default in the obligations of any
other party to any of the Black Pearl Material Contracts;



Black Pearl Assets - Black Pearl Equipment


(jj)  
Black Pearl Equipment. The Black Pearl Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



Black Pearl Assets - Black Pearl Goodwill and Other Assets


(kk)  
Black Pearl Goodwill. Black Pearl carries on the Black Pearl Business only under
the name "Black Pearl Incorporated" and variations thereof and under no other
business or trade names. Black Pearl does not have any knowledge of any
infringement by Black Pearl of any patent, trademark, copyright or trade secret;

 
The Business of Black Pearl


(ll)  
Maintenance of Business. Since the date of the Black Pearl Financial Statements,
the Black Pearl Business has been carried on in the ordinary course and Black
Pearl has not entered into any material agreement or commitment except in the
ordinary course; and



(mm)  
Subsidiaries. Black Pearl does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm and Black Pearl does not own any subsidiary
and does not otherwise own, directly or indirectly, any shares or interest in
any other corporation, partnership, joint venture or firm.



Non-Merger and Survival


5.2           The representations and warranties of the Black Pearl Shareholders
contained herein will be true at and as of Closing in all material respects as
though such representations and warranties were made as of such
time.  Notwithstanding the completion of the transactions contemplated hereby,
the waiver of any condition contained herein (unless such waiver expressly
releases a party from any such representation or warranty) or any investigation
made by Bonanza, the representations and warranties of the Black Pearl
Shareholders shall survive the Closing.
 
 
19

--------------------------------------------------------------------------------

 
 
Indemnity


5.3           The Black Pearl Shareholders agrees to indemnify and save harmless
Bonanza from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of the Black Pearl Shareholders to defend any such claim), resulting
from the breach by any of them of any representation or warranty of such party
made under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by the Black Pearl
Shareholders to Bonanza hereunder.




ARTICLE 6
COVENANTS OF BLACK PEARL AND
THE BLACK PEARL SHAREHOLDERS


Covenants


6.1              Black Pearl and the Black Pearl Shareholders covenant and agree
with Bonanza that they will:


(a)  
Conduct of Business. Until the Closing, conduct the Black Pearl Business
diligently and in the ordinary course consistent with the manner in which the
Black Pearl Business generally has been operated up to the date of execution of
this Agreement;



(b)  
Preservation of Business.  Until the Closing, use their best efforts to preserve
the Black Pearl Business and the Black Pearl Assets and, without limitation,
preserve for Bonanza Black Pearl’s relationships with their suppliers, customers
and others having business relations with them;



(c)  
Access. Until the Closing, give Bonanza and its representatives full access to
all of the properties, books, contracts, commitments and records of Black Pearl
relating to Black Pearl, the Black Pearl Business and the Black Pearl Assets,
and furnish to Bonanza and its representatives all such information as they may
reasonably request;



(d)  
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the Black Pearl Assets, including the
Black Pearl Material Contracts, notwithstanding the change in control of Black
Pearl arising from the Merger;



Authorization


6.2              Black Pearl hereby agrees to authorize and direct any and all
federal, state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting Black Pearl to release any and all
information in their possession respecting Black Pearl to Bonanza.  Black Pearl
shall promptly execute and deliver to Bonanza any and all consents to the
release of information and specific authorizations which Bonanza reasonably
require to gain access to any and all such information.

 
20

--------------------------------------------------------------------------------

 
 
Survival


6.3              The covenants set forth in this Article shall survive the
Closing for the benefit of Bonanza.




ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of Bonanza


7.1              Bonanza’s obligations to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent on or before the Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
Bonanza hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Black Pearl or the Black Pearl Shareholders at or prior to the
Closing will have been complied with or performed;



(c)  
Bonanza shall have completed its review and inspection of the books and records
of Black Pearl and shall be satisfied with same in all material respects;



(d)  
title to the Black Pearl Shares held by the Black Pearl Shareholders and to the
Black Pearl Assets will be free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances or other claims whatsoever, save and
except as disclosed herein;



(e)  
the Certificate of Merger shall be executed by Black Pearl in form acceptable
for filing with the Nevada Secretary of State;



(f)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of Black
Pearl, its liabilities or the Black Pearl Assets or any damage, loss or other
change in circumstances materially and adversely affecting the Black Pearl
Business or the Black Pearl Assets or Black Pearl's right to carry on the Black
Pearl Business, other than changes in the ordinary course of business, none of
which has been materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Black Pearl or the Black Pearl Business (whether or not
covered by insurance) materially and adversely affecting Black Pearl, the Black
Pearl Business or the Black Pearl Assets; and



(g)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any.





Waiver by Bonanza


7.2              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of Bonanza and any such condition may be
waived in whole or in part by Bonanza at or prior to Closing by delivering to
Black Pearl a written waiver to that effect signed by Bonanza. In the event that
the conditions precedent set out in the preceding section are not satisfied on
or before the Closing, Bonanza shall be released from all obligations under this
Agreement.


Conditions Precedent in Favor of Black Pearl and the Black Pearl Shareholders

 
21

--------------------------------------------------------------------------------

 
 
7.3              The obligation of Black Pearl and the Black Pearl Shareholders
to carry out the transactions contemplated hereby is subject to the fulfillment
of each of the following conditions precedent on or before the Closing:


(a)  
all documents or copies of documents required to be executed and delivered to
Black Pearl hereunder will have been so executed and delivered;



(b)  
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Bonanza at or prior to the Closing will have been complied with
or performed;



(c)  
Black Pearl shall have completed its review and inspection of the books and
records of Bonanza and its subsidiaries and shall be satisfied with same in all
material respects;



(d)  
Bonanza will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Merger to Black Pearl at the Closing and the Acquisition Shares
will be registered on the books of Bonanza in the name of the holder of Black
Pearl Shares at the Effective Time;



(e)  
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(f)  
the Certificate of Merger shall be executed by the Acquirer in form acceptable
for filing with the Nevada Secretary of State;



(g)  
subject to Article 8 hereof, there will not have occurred



(i)  
any material adverse change in the financial position or condition of Bonanza,
its subsidiaries, their liabilities or the Bonanza Assets or any damage, loss or
other change in circumstances materially and adversely affecting Bonanza, the
Bonanza Business or the Bonanza Assets or Bonanza’s right to carry on the
Bonanza Business, other than changes in the ordinary course of business, none of
which has been materially adverse, or



(ii)  
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Bonanza or the Bonanza Business (whether or not covered
by insurance) materially and adversely affecting Bonanza, its subsidiaries, the
Bonanza Business or the Bonanza Assets; and



(h)  
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any.

 
 
22

--------------------------------------------------------------------------------

 
 
Waiver by Black Pearl and the Black Pearl Shareholders
 
7.4              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of Black Pearl and the Black Pearl
Shareholders and any such condition may be waived in whole or in part by Black
Pearl or the Black Pearl Shareholders at or prior to the Closing by delivering
to Bonanza a written waiver to that effect signed by Black Pearl and the Black
Pearl Shareholders. In the event that the conditions precedent set out in the
preceding section are not satisfied on or before the Closing Black Pearl and the
Black Pearl Shareholders shall be released from all obligations under this
Agreement.


Nature of Conditions Precedent


7.5              The conditions precedent set forth in this Article are
conditions of completion of the transactions contemplated by this Agreement and
are not conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other party or parties set forth in this
Article.


Termination


7.6              Notwithstanding any provision herein to the contrary, if the
Closing does not occur on or before August 1, 2008, this Agreement will be at an
end and will have no further force or effect, unless otherwise agreed upon by
the parties in writing.


Confidentiality


7.7           Notwithstanding any provision herein to the contrary, the parties
hereto agree that the existence and terms of this Agreement are confidential and
that if this Agreement is terminated pursuant to the preceding section the
parties agree to return to one another any and all financial, technical and
business documents delivered to the other party or parties in connection with
the negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from Black Pearl and
Bonanza and the contents thereof confidential and not utilize nor reveal or
release same, provided, however, that Bonanza will be required to issue news
releases regarding the execution and consummation of this Agreement and file a
Current Report on Form 8-K with the Securities and Exchange Commission
respecting the proposed Merger contemplated hereby together with such other
documents as are required to maintain the currency of Bonanza’s filings with the
Securities and Exchange Commission.


ARTICLE 8
RISK


Material Change in the Business of Black Pearl


8.1              If any material loss or damage to the Black Pearl Business
occurs prior to Closing and such loss or damage, in Bonanza's reasonable
opinion, cannot be substantially repaired or replaced within sixty (60) days,
Bonanza shall, within two (2) days following any such loss or damage, by notice
in writing to Black Pearl, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to Bonanza's
obligations to carry out the transactions contemplated hereby, be vested in
Black Pearl or otherwise adequately secured to the satisfaction of Bonanza on or
before the Closing Date.

 
 
23

--------------------------------------------------------------------------------

 

 
Material Change in the Bonanza Business


8.2              If any material loss or damage to the Bonanza Business occurs
prior to Closing and such loss or damage, in Black Pearl's reasonable opinion,
cannot be substantially repaired or replaced within sixty (60) days, Black Pearl
shall, within two (2) days following any such loss or damage, by notice in
writing to Bonanza, at its option, either:


(a)  
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)  
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to Black Pearl's
obligations to carry out the transactions contemplated hereby, be vested in
Bonanza or otherwise adequately secured to the satisfaction of Black Pearl on or
before the Closing Date.





ARTICLE 9
CLOSING


Closing


9.1              The Merger and the other transactions contemplated by this
Agreement will be closed at the Place of Closing in accordance with the closing
procedure set out in this Article.


Documents to be Delivered by Black Pearl


9.2              On or before the Closing, Black Pearl and the Black Pearl
Shareholders will deliver or cause to be delivered to Bonanza:


(a)  
the original or certified copies of the charter documents of Black Pearl and all
corporate records documents and instruments of Black Pearl, the corporate seal
of Black Pearl and all books and accounts of Black Pearl;



(b)  
all reasonable consents or approvals required to be obtained by Black Pearl for
the purposes of completing the Merger and preserving and maintaining the
interests of Black Pearl under any and all Black Pearl Material Contracts and in
relation to Black Pearl Assets;



(c)  
certified copies of such resolutions of the shareholder and director of Black
Pearl as are required to be passed to authorize the execution, delivery and
implementation of this Agreement;



(d)  
an acknowledgement from Black Pearl and the Black Pearl Shareholders of the
satisfaction of the conditions precedent set forth in section 7.3 hereof;



(e)  
the Certificate of Merger, duly executed by Black Pearl; and



(f)  
such other documents as Bonanza may reasonably require to give effect to the
terms and intention of this Agreement.





Documents to be Delivered by Bonanza


9.3              On or before the Closing, Bonanza shall deliver or cause to be
delivered to Black Pearl and the Black Pearl Shareholders:
 
 
24

--------------------------------------------------------------------------------

 
 
(a)  
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of Black Pearl Common Stock;



(b)  
certified copies of such resolutions of the directors of Bonanza as are required
to be passed to authorize the execution, delivery and implementation of this
Agreement;



(c)  
a certified copy of a resolution of the directors of Bonanza dated as of the
Closing Date appointing the nominees of Black Pearl as officers of Black Pearl;



(d)  
an acknowledgement from Bonanza of the satisfaction of the conditions precedent
set forth in section 7.1 hereof;



(e)  
the Certificate of Merger, duly executed by the Acquirer; and



(f)  
such other documents as Black Pearl may reasonably require to give effect to the
terms and intention of this Agreement.





ARTICLE 10
POST-CLOSING MATTERS


Forthwith after the Closing, Bonanza, Black Pearl and the Black Pearl
Shareholders agree to use all their best efforts to:


(a)  
file the Certificate of Merger with Secretary of State of the State of Nevada;



(b)  
issue a news release reporting the Closing;



(c)  
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement and which includes audited financial statements of Black Pearl
as well as pro forma financial information of Black Pearl and Bonanza as
required by Regulation SK as promulgated by the Securities and Exchange
Commission; and



(d)  
file reports on Forms 13D and 3 with the Securities and Exchange Commission
disclosing the acquisition of the Acquisition Shares by the Black Pearl
Shareholders as required.





ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1           The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith.  If such good negotiation fails to resolve such
dispute, controversy, difference or claim within fifteen (15) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in the City of Houston, Texas.
 
 
25

--------------------------------------------------------------------------------

 
 
Notice


11.2              Any notice required or permitted to be given by any party will
be deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid single certified or
registered mail, or telecopier. Any notice delivered by mail shall be deemed to
have been received on the fourth business day after and excluding the date of
mailing, except in the event of a disruption in regular postal service in which
event such notice shall be deemed to be delivered on the actual date of receipt.
Any notice delivered personally or by telecopier shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


11.3              The address for service of notice of each of the parties
hereto is as follows:


(a)  
Bonanza or the Acquirer:



Bonanza Oil & Gas, Inc.
3000 Richmond Avenue, Suite 400
Houston, Texas  77098
Phone:  (713) 333-5808
Telecopier: (   )    -




(b)  
Black Pearl or the Black Pearl Shareholders



Black Pearl Energy, Inc.
619 West Texas Avenue, Suite 126
Midland, Texas  79701
Phone:  (   )    -
Telecopier: (   )    -




Change of Address


11.4              Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.


Further Assurances


11.5              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


Time of the Essence


11.6              Time is expressly declared to be the essence of this
Agreement.


Entire Agreement


11.7              The provisions contained herein constitute the entire
agreement among Black Pearl, the Black Pearl Shareholders, the Acquirer and
Bonanza respecting the subject matter hereof and supersede all previous
communications, representations and agreements, whether verbal or written, among
Black Pearl, the Black Pearl Shareholders, the Acquirer and Bonanza with respect
to the subject matter hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
Enurement


11.8              This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


11.9              This Agreement is not assignable without the prior written
consent of the parties hereto.


Counterparts


11.10              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


Applicable Law


11.11                      This Agreement is subject to the laws of the State of
Texas.






[Remainder of page intentionally left blank.]
 
 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 
 

  BONANZA OIL & GAS, INC.          
 
By:
/s/ William Wiseman       William Wiseman       President and CEO          


 

  BORLAND GOOD NORTH, INC.          
 
By:
/s/ William Wiseman       William Wiseman       President and CEO          





  BLACK PEARL ENERGY, INC.          
 
By:
/s/ Stanley T. Weiner       Stanley T. Weiner       Chief Executive Officer    
     

 


 






BLACK PEARL SHAREHOLDERS


Triumph Small Cap Fund
Levine Family Rev Trust 11/30/93



By:_/s/_____________________________                       By:
/s/______________________________
Name and
Title:                                                                           
Name and Title:
No. of Shares
of                                                                           No.
of Shares of
Common Stock:
1,600,000                                                           Common
Stock: 600,000




/s/_________________________________                     
/s/_________________________________
Name: Paul
DiFrancesco                                                            
Name: Stanley T. Weiner
No. of Shares
of                                                                           No.
of Shares of
Common Stock:
1,700,000                                                           Common
Stock:  2,500,000




/s/_________________________________                      /s/_________________________________
Name: William L. Walsh
Name: Seth Leyton

No. of Shares
of                                                                           No.
of Shares of
Common Stock:
800,000                                                              Common
Stock:  500,000


Llanerch Consulting, LLC


By:
/s/______________________________                      /s/__________________________________
Name and
Title:                                                                           
Name: Lynnette Dillen
No. of Shares
of                                                                           No.
of Shares of
Common Stock:
500,000                                                              Common
Stock: 500,000

 
James J Cerna Jr. TTEE James J Cerna Rev.                            viewpoint
Securities
Trust JAD 2/12/2000


By: /s/______________________________                     By:
/s/______________________________
Name and
Title:                                                                           Name
and Title:
No. of Shares
of                                                                          No.
of Shares of
Common Stock:
500,000                                                             Common
Stock: 500,000
 
28

--------------------------------------------------------------------------------

 
 


Schedule “A”
Form 10-Q as filed with the Securities and Exchange Commission on May 15,
2008,  a copy of which is attached hereto as Schedule “A”



Schedule “B”
Audited Financial Statements of Black Pearl as of March 31, 2008



 
 
29

--------------------------------------------------------------------------------

 

 
 
Exhibit A



 
Black Pearl Shareholders



 
Triumph Small Cap Fund

 
Levine Family Rev Trust 11/30/93

 
Paul DiFrancesco

 
Stanley T. Weiner

 
Llanerch Consulting, LLC

 
William L. Walsh

 
Lynnette Dillen

 
James J Cerna Jr. TTEE James J Cerna Rev. Trust JAD 2/12/2000

 
Seth Leyton

 
Viewpoint Securities




 
 
 
30